 In the Matter Of PRESSED METALS OF AMERICA,INC. andINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENTWORKERS OF AMERICA (UAW-CIO)Case No. R-5304.-Decided June 1, 1943Mr. John D. Leighton,of Port Huron, Mich., for the Company.Mazurice Sugar and N. L. Smokier, by M. N. L. Smokier,of Detroit,Mich., andMr. Bernard G. Young,of Port Huron, Mich., for theUAW-CIO.Mr. Miles K. BenedictandMr. Maurice Denby,of Port Huron, Mich.,for Local 127.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Automobile,Aircraft and Agricultural Implement Workers of America (UAW-CIO), herein called the UAW-CIO, alleging that a question affectingcommerce had arisen concerning the representation of employees ofPressed Metals of America, Inc., Marysville, Michigan, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Charlotte Anschuetz, TrialExaminer.Said hearing was held at Port Huron, Michigan, on May5, 1943.The Company, the UAW-CIO, and Local Union No. 127,International Union, United Automobile Workers of America, affili-ated with the American Federation of Labor, herein called Local 127,appeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and `to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed. The'UAW-CIO filed a brief which the Board has considered.50 N. L. R. B., No. 3. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the- case, the Board makes the following :FINDINGS OF FACTE THEBUSINESSOF THE COMPANYPressed Metals of America, Inc., is a Delaware corporation engagedin the manufacture of war materials at its plant in Marysville,Michigan.During the year 1942 the Company purchased raw mate-rials, consisting principally of steel bars and coils, amounting in valueto more than $820,000, of which approximately 57 percent was obtainedfrom sources outside the State of Michigan.- During the year 1942the Company's finished products amounted in value to more than$1,895,000, approximately 42 percent of which was shipped to points,outside the State of Michigan.The Company concedes that it isengaged in commerce within the meaning of the National LaboiRelations Act.I-II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers' of America (UA117"-CIO) is a labor organization,affiliatedwith the Congress of Industrial Organizations, admittingto membership employees of the Company.Local Union No. 127, International Union, United Automobile Work-ers of America, is a labor organization, affiliated with the AmericanFederation of Labor, admitting to membership- employees of theCompany.'ITI.THE QUESTION CONCERNING REPRESENTATIONLocal 127,as bargaining representative of the employees, on May10, 1940, entered into a contract with the Company of indefinite dura-tion but containing a proviso that either party desiring to modify oramend shall give to the other 30 days'notice in writing.,No noticehas been given by either party of intention to modify, amend, orterminate this contiact.The UAW-CIO, on March 29, 1943, ad-vised the Company by letter that it claimed to represent a majorityof the Company's employees,and requested recognition as exclusivebargaining representative.The Company replied by letter on March30, 1943, that in view of its contractwithLocal 127 it could not recog-nize the UAW-CIO unless it should be certified as exclusive bargaining'representative by the Board.A motion was made by Local 127 at the hearing to dismiss the peti-tion filed in thisproceedingby theUAW-CIOupon the grounds thatiio evidence was submitted to establish the allegations made by theUAW-CIO inits p-tition as,to the number of employees in theclaimed PR'EBSEEDMETALS OF, AMERICA, INC.-11appropriate unit, the total number of employees in the plant, or toestablish that it has been designated or selected by the percentagetion.We find that there is no merit in this contention.A statementof the Regional Director, introduced in evidence at the hearing, indi-cates that the UAW-CIO represents a substantial number of employeesin the unit hereinafter found to be appropriate, and we shall thereforoverrule the motion.'Local 127 also contends that its contract with the Company, abovementioned, is a bar to proceedings for investigation and determinationof representatives.We have repeatedly held that a contract similarto the one now in existence between Local 127 and the Company doesnot constitute a bar to a determination of representatives where a yearormore has already expired, and a substantial question has beenraised as to whether the employees desire the contracting labor or-ganization to continue to represent them.2 It is the' policy *of theBoard that employees should not be precluded from the opportunityto select their collective bargaining representatives for an indefinite orunduly long period of time. In this case the contract is by its termsof indefinite duration, and has already been in force for more than3 years.Further, the contract provides for the reopening of negotia-tions upon 30 days' notice.We find, therefore, that the contractThe Regional Director reported that the UAW-CIO had submitted 136 authorizationcards, all dated in February 1943, and all bearing apparently genuine original signaturesOf the cards so submitted 128 bear the names of persons appearing on it pay-roll listfurnished by the Company,containing 253 names of persons within the,appropriate unitas of April 5, 1943Th6 Trial Examiner stated at the hearing that Local 127 had offered for inspection 282dues payment receipts, 249 of these benig for April 1943, and 24 for May or thereafter.By comparison of these receipts with the above-mentioned pay-roll list, it was found that244 persons whosenamesappeaied on that list had paid their dues for April or May 1943.Local 127 also relies on its contract with the Company, above mentioned, as establishingits interest.Local 127 further made a request, which the Trial Examiner refused, that the UAW-CIOhe required to produce its evidence of representation at the hearingThe Trial Exam-iner's ruling is hereby affirmed.At the hearing the UAW-CIO did not request certifica-tion but only an election. In such circumstances it is not the Board's policy to requireany party to exhibit its evidence of representation for the inspection of other parties,because the employees involved might thus be exposed to the possibility of reprisal.Authorization or membership cards are required to be submitted simply as a precautionagainst indiscriminate institution of representation proceedings by labor organizationswhich might have received little or no actual designation for representation among theemployees concernedSeeBatterof A. M. Siskin and Garrison Siskin, doingbusinessas R. H.Siskin d SonsandSteelWorkers Organizing Committee(C. I. 0.)41 N.L. R B 187(Footnotes 2 and3) ; Matter of H. G. Hill Stores,Inc.WarehouseandLocal 2-7, International Longshore-men's and Warehousemen's Union,affiliated with the C I.0., 39 N. L. It. B. 874(Footnote2) ; Matter of Samson Tire and Rubber CorporationandUnited Rubber Workers of America,Local No. 44, 2 N. L R. B. 148, 156.2 SeeMatter of American Radiator c& Standard Sanitary CorporationandUnited Elec-trical,Radio if Machine Workers of America,affiliated with the Congress of IndustrialOrganizations,35 N L. It. B 172,Matter of Allegheny Ludlum Steel CorporationandSteelWorl. ei sOrganizing Committee, affiliated with the C. I.0 , 40 N L R B 1285 ;Matter of The American Couch d Body CoandInternational Union,UnitedAutomobileWe,hers of America, Local755 (C 1 O.), 28 N L R B. 508i 12,DECISIONS OF NATIONALLABOR RELATIONS BOARD,between Local 127 and the Company does not at this time constitute, abar to a determination of representatives.We find that a question affecting commerce'has arisen concerningthe representation of employees of the Company within the meaningof Section9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agreed at the hearing that all employees of the Company,including watchmen, but excluding clerical and office employees andsupervisory 'employees of and above the rank of foremen, constitutean appropriate unit.This is substantially the unit covered in thepresent'contract between Local 127 and the Company. , It was furtheragreed that an employee, William Hopson, who formerly was em-ployed in one of the departments of the factory, but who is nowemployed in the Company's office, is to be considered a clerical em-ployee.Although it is not certain whether he will continue at thiswork, he is at present employed in the Company's invoice and prioritiesdivision.We find that he is a clerical employee and shall thereforeexclude him.'The Company employs four plant-protection employees, or watch-men, and one plant-protection foreman.Three of the watchmen areuniformed, although it does not appear that any of them are armed.All of the watchmen do some other work in addition to protecting theplant.In view of the agreement of the parties, and in the absenceof any showing that the plant-protection employees are armed or mili-tarized, we shall include watchmen in the unit.We shall, however,exclude- armed or militarized guards, if any.3-,We find that all employees of the Company, including watchmen,but excluding office and clerical employees, supervisory employees ofand above the rank of foremen, and armed or militarized guards, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among,the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.It did not clearly appear in evidence whether the plant-protection employees might besubject to orders issued by officers of the armed forces of the United States. It has beenthe policy of the Board to exclude,from a production and maintenance unit plant-protec-tion employees who are armed or militarized,and it is not the intention of the Board todeviate from its established policy in this instance. PR,ESISEDMETALS OF AMERICA, INC.13DIRECTION OF ELECTIONBy virtue,of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations.Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended,-it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pressed Metals ofAmerica, Inc., Marysville, Michigan, an election by secret ballot shall'be conducted as early as possible, but not later than thirty (30) daysfrom the date of this,Direction, under the direction and supervision ofthe Regional Director for the Seventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because, they were ill or on vacation or temporarily laid off,acid including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause, to' determine whether theydesire to be represented by International Union, United Automobile,Aircraft and Agricultural Implement Workers of America (UAW-CIO), or by Local Union No. 127, International Union, United Auto-mobile Workers of America, affiliated with the A. F. L., for the pur-poses^of collective bargaining, or by neither.